Title: C. W. F. Dumas to the Commissioners, 22 May 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Messieurs
       La Haie 22 May 1778
      
      Les Etats d’Hollande se sont séparés aujourdhui; et chacun part demain pour sa Ville. Je viens de souhaiter un bon Voyage à notre Ami. Il a vu le G—P—, qui lui a témoigné être fort embarrassé entre le desir qu’il a, Messieurs, de répondre d’abord à votre Lettre, d’une maniere qui vous fasse connoître combien il est sensible à votre politesse, et s’en trouve flatté, avec son espérance, que le temps viendra où il pourra entretenir ouvertement une telle correspondance et liaison,—et la gêne, que lui impose sa Place, de ne pouvoir, dans une réponse par ecrit, Vous donner, avant d’y être autorisé par l’Etat, les Titres qui sont dûs à Votre dignité. Il a donc prié notre Ami, de m’engager à aller un de ces jours chez lui, comme de moi-même, et comme pour lui demander S’il avoit quelque réponse à me remettre. Son intention est de me faire alors une réponse verbale, arm de vous la faire parvenir de sa part. J’ai dit à notre Ami, que comme je vous avois écrit, Messieurs, par le dernier ordinaire, pour m’envoyer la Copie du Traité que vous aviez promise au G—P—, et à laquelle il S’attend selon votre Lettre, je croyois devoir attendre que j’eusse reçu cette Copie, parce qu’alors je pourrois me présenter tout naturellement et nécessairement au G—P—, sans affecter de lui demander réponse. Notre Ami a trouvé cela fort bon. J’avois d’ailleurs une autre raison pour ne pas me presser d’y aller: e’est qu’avant tout je consulterai làdessus un Oracle plus sûr que celui de Calchas. Du reste notre Ami m’a assuré, que le G—P— est très fort d’accord avec la Ville d’Amsterdam, et par conséquent tres bien intentionné pour ménager avec elle le rapprochement des deux Républiques.
      Notre Ami m’a priéinstamment de lui procurer de votre part, Messieurs, des nouvelles authentiques de delà, et NB sur-tout, de la réception qu’aurontfaite les Etats-Unis aux Commissaires Britanniques envoyés pour traiter avec eux. Je lui ai dit, qu’il pouvoit d’avance être sûr qu’ils n’y feront rien qui vaille, à moins qu’ils ne fussent chargés d’accéder sans réserve au Traité entre la France et les Etats-Unis. Il m’a répliqué qu’il le croyoit comme moi; mais qu’il lui falloit le fait authentiqué; et que l’usage qu’il en fera sera important, et produira un grand bien.
      Il m’a dit aussi, que la Province d’Hollande s’est refusée tout net à la délibération, dans l’Assemblée des Etats-Généraux, pour l’augmentation des troupes, et que la Ville d’Amsterdam en particulier, s’est déclarée absolument contre cette augmentation, sur-tout, tant que le cas existera où une telle augmentation pourroit impliquer, directement ou indirectement, l’état dans la querelle de l’Angleterre avec la France; que les autres Provinces n’ont pas laissé, par complaisance pour quelqu’un qui en a beaucoup trop pour Sir J—Y—, de convenir qu’on dresseroit et proposeroit un plan d’augmentation; mais que cette convention ne produira rien de réel, malgré les mouvemens que se donne Sir J. Y. pour faire accroire le contraire ici et chez lui. Effectivement, sans la Hollande, et surt-out sans Amsterdam, les autres Provinces ne peuvent rien en ceci: elles ne paient toutes Six ensemble que le tiers de la dépense generate, et Amsterdam seule paie les 2/3 des 2/3 restants.
      Voici, Messieurs, en François, le même piece que j’eus l’honneur de vous envoyer l’ordinaire dernier en Hollandois. Vous comprendrez, en la lisant, qu’elle est lâchée à propos.
      Ma lettre ne pourra partir que Mardi prochain. Mais j’ai cru devoir l’écrire d’abord en sortant de chez notre Ami, pendant que j’ai la Mémoire fraiche de son entretien. Il part fort gai et content de ce qui s’est passé pendant cette Assemblée.
      
      Samedi 23e. May
      Voici la traduction d’une Lettre Allemande, que je viens de recevoir. Je ne trouve rien de croyable dans le paragraphe premier, que, peut-être, le rappel des Officiers volontaires; mais la France, si le fait est vrai, peut avoir de tout autres raisons pour cela, que celles que l’Ecrivain s’imagine.
      
      
       26e. May
      
      J’ai montré ce qui précede au g—F— samedi passé, qui, sur le point de faire un voyage, en a fait prendre copie pour son usage par un de ses commis. Je ne pourrai le consulter qu’à son retour, à la fin de cette semaine.
      Mr. l’Ambassadeur de France est absent depuis quelques jours. Il est allé à Amsterdam &c, pour tenir compagnie à Made, la Duchesse de Chartres et a Made. la Princesse de Lamballe, qui sont venues faire un tour en Hollande. Il m’a lu d’une Lettre, qu’il avoit reçue Vendredi passé, que Mr. Sym. Deane, qui avoit porté le Traité au Congrès, en est revenu le 11e. de ce mois à Brest; et que la nouvelle étoit arrivée en France, que Quebec étoit au pouvoir des Etats-Unis. J’attends, Messieurs, que vous me donniez, ces nouvelles vous-mêmes, afin que je puisse les communiquer à notre Ami, et au G—P—: ce qui présentement est essentiel.
      J’ai le bonheur d’avoir ici Mr. Sam. W. Stockton, et de lui rendre quelques petits services. Il partira demain pour Leide, Amsterdam et l’Allemagne. Il a laissé à mes soins la Lettre ci jointe.
      
       Je suis avec le plus sincere respect, Messieurs Votre très humble & très obéissant serviteur
       D
      
     